Lamar, J.
Weldon having filed his equitable petition against Hudson and Davis, the case was referred to an auditor. The auditor filed a brief of the evidence, and a report which was in the main in favor of the defendant, but both parties excepted. The defendants moved to strike all of the exceptions of the plaintiff, on the ground that they were insufficient, did not clearly and distinctly specify^the error complained of, and that none of them were in proper form. This motion having been sustained, the defendants withdrew their exceptions, and thereupon a decree was entered in their favor. The bill of exceptions recites that the pleadings and the evidence are both immaterial to a consideration of the errors assigned. Several of the exceptions assigned as error that the auditor’s conclusion is unauthorized by the facts, as will appear by a reference to designated pages of the brief of evidence, in connection with the finding of facts on a given page and line of the auditores findings of fact. Under this form of an exception it is first of all necessary to find the ruling complained of, then to search through the designated portions of the brief of evidence to discover what was the evidence, and, thus having secured the material, determine whether or not the excep*702tion was well taken. There are many cases in the books, and several recently decided by this- court, which emphasize the peculiar necessity for requiring exceptions and assignments of error on auditor’s reports to be complete in themselves. Oases are referred to auditors because they involve complicated matters, — oftentimes accounts, with the necessity of making careful calculations. In these accountings each item may be the subject-matter of dispute and controversy, and the one case may involve many important special issues. The reason why it is not submitted to a jury in the first instance is because of the necessity of having some officer unravel the tangle and make a report which will assist the trial judge and enable him to dispose of the matter without unnecessary consumption of the time of the country and the interruption of the other business which is of a character that can not be thus disposed of. The very reasons, therefore, which authorize the reference to an auditor apply with equal force to the requirement of the statute that “ all exceptions shall clearly and distinctly specify the errors complained of.” Civil Code, § 4589. These exceptions ought not to refer the court from one part of the record to another to discover what was ruled, and t'o other and various parts of the record to search for evidence relating to that particular point, bub the exception should be complete in itself. It should state what was the ruling complained of, the evidence on that point, and state of what and wherein the error consisted.
The court was correct in striking exceptions of law numbered 1, 2, 3, and 4, and exceptions of fact numbered 1, 2, 3, and 4. The fifth exception of law was, however, sufficient in form. It stated the ruling complained of, and set forth the evidence, or findings of fact by the auditor, relied on to support the assignment of error. It was therefore error to dismiss this exception. But the defendant contends that a reversal should not be ordered because of this ruling, inasmuch as it appears elsewhere in the auditor’s report that the parties had reached a settlement which had been executed, and that therefore it would be a vain and useless matter to have a hearing which would necessarily result in sustaining the auditor’s report, regardless of any question of notice. But the bill of exceptions recites that the court below did not consider the pleadings or tha evidence, but dismissed all *703the exceptions solely because they were insufficient in matter of form and failed to assign error. We have not before us the pleadings or the evidence, and therefore can not determine whether the findings of the auditor as to a settlement would necessarily control the decree. The court dismissed all of the exceptions because defective in form. One was sufficient in this respect; and the judgment must therefore be

Reversed.


All the Justices concur.